Exhibit 10.5

REINSURANCE GROUP OF AMERICA, INCORPORATED

ANNUAL BONUS PLAN

Effective May 21, 2008

General Plan Purpose and Structure

The purpose of the Reinsurance Group of America, Incorporated Annual Bonus Plan
(“ABP”) is to motivate superior, focused, and prudent performance on the part of
associates for the ultimate benefit of shareholders and associates. The ABP is
further intended to provide flexibility to the Company in its ability to
motivate, attract and retain the services of associates and provide appropriate
incentive compensation opportunities to associates for achievement of
established goals.

Awards under the ABP are intended to qualify as “other performance based
compensation” under Section 162(m)(4)(c) of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder. The ABP shall be interpreted and
construed in a manner consistent with such purpose.

Definitions

The following words and phrases, when used below, unless the context clearly
otherwise requires, shall have the following respective meanings:

 

  a. Award. Any right granted to a Participant under the ABP to receive
Compensation that is computed based upon the attainment of one or more
Performance Goals.

 

  b. Award Agreement. Any written agreement, contract, or other instrument or
document (including, without limitation, a performance grid or worksheet)
evidencing an Award.

 

  c. Company. Reinsurance Group of America, Incorporated and its direct and
indirect subsidiaries.

 

  d. Compensation. The payment under an Award to which a Participant is entitled
under the ABP.

 

  e. Participant. An eligible associate of Reinsurance Group of America,
Incorporated or one of its direct or indirect subsidiaries who is designated by
the Compensation Committee, pursuant to the paragraph entitled “Participation”
below, as a participant in the ABP.

 

  f. Performance Criteria. The criteria, or any combination of criteria, that
the Compensation Committee selects for purposes of establishing the Performance
Goal or Performance Goals for a Participant for a Plan Year (or other period of
performance). The Performance Criteria that will be used to establish
Performance Goals are limited to the following:

 

  •  

operating earnings or income; operating earnings per share; net income; total or
net revenues; gross or net premiums; shareholder return and/or value; retained
earnings; book value or book value per share; gross or net margin; profit
returns and margins; operating or net cash flow; financial return ratios; return
on equity; return on average adjusted equity; return on assets; return on
invested capital; earnings per share growth; change in embedded value; embedded
value of new business;

 

  •  

budget achievement; expenses; expense control; market capitalization; stock
price; market share; working capital; cash available to Company from a
subsidiary or subsidiaries; dividends; ratings; business trends; economic value
added; and



--------------------------------------------------------------------------------

  •  

product development; client development; leadership; project progress; project
completion; quality; customer satisfaction; diversity and corporate governance.

 

  g. Performance Goals. The goals established in writing by the Compensation
Committee for the Plan Year based upon any one or more of the Performance
Criteria. The Performance Goals may be expressed in terms of overall Company
performance or the performance of a subsidiary, division, business unit, or an
individual. The Performance Goals may be stated in terms of absolute levels or
relative to another company or companies or to an index or indices.

 

  h. Plan Year. The year on which the ABP is operated, which is presently the
calendar year.

Plan Administration

 

1. The ABP shall be administered by the Compensation Committee of the Board of
Directors of Reinsurance Group of America, Incorporated or subcommittee thereof
(the “Compensation Committee”). The Compensation Committee shall consist of at
least two individuals, each of whom qualifies as (a) a “non-employee director”
as defined in Rule 16b-3 of the General Rules and Regulations of the Securities
Exchange Act of 1934, as amended and (b) an “outside director” as defined in
Section 162(m) of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

2. Subject to any specific designation in the ABP and any limitations on its
authority as delegated by the Board of Directors, the Compensation Committee has
the exclusive power, authority and discretion to:

 

  •  

Designate Participants to receive Awards;

 

  •  

Determine the number of Awards to be granted;

 

  •  

Determine the terms and conditions of any Award granted pursuant to the ABP,
including, without limitation, any restrictions or limitations on the Award and
any schedule for lapse of forfeiture restrictions, based in each case on such
considerations as the Compensation Committee, in its sole discretion,
determines;

 

  •  

Determine whether, to what extent, and pursuant to what circumstances an Award
may be canceled, forfeited or surrendered;

 

  •  

Prescribe the form of each Award Agreement, which need not be identical for each
Participant;

 

  •  

Decide all other matters that must be determined in connection with an Award;

 

  •  

Establish, adopt or revise any rules and regulations as it may deem necessary or
advisable to administer the ABP;

 

  •  

Interpret the terms of, and any matter arising pursuant to, the ABP or any Award
Agreement; and

 

  •  

Make all other decisions and determinations that may be required pursuant to the
ABP or an Award Agreement as the Compensation Committee deems necessary or
advisable to administer the ABP.

 

3. The Compensation Committee’s interpretation of the ABP, any Awards granted
pursuant to the ABP, any Award Agreement and all decisions and determinations by
the Compensation Committee with respect to the ABP are final, binding and
conclusive on all parties.

Participation

Participants in the ABP shall be determined annually by the Compensation
Committee, in its sole discretion. Participation in one year does not guarantee
participation in subsequent years. No individual shall have any right to be
granted an Award pursuant to the ABP.



--------------------------------------------------------------------------------

Awards and Performance Goals

Awards. Awards may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Compensation Committee, subject to all terms and conditions of the ABP and the
applicable Awards. Subject to the terms of the ABP and the applicable Award,
after the applicable Plan Year (or other period of performance) has ended, a
Participant with an Award shall be entitled to receive Compensation, at the time
specified herein, to be determined as a function of and to the extent the
applicable Performance Goals have been achieved. To protect shareholders, no
awards of any kind will be payable for any fiscal year in which the performance
criteria falls below a specified amount also known as the Trigger.

Establishing Performance Goals. The Performance Goals for each Participant and
the amount of Compensation payable if those goals are met shall be established
in writing for each Plan Year (or other period of performance) by the
Compensation Committee no later than 90 days after the commencement of the
period of service to which the Performance Goals relate (which will generally be
the beginning of the Plan Year) and while the outcome of whether or not those
goals will be achieved is substantially uncertain. However, in no event will
such goals be established after 25% of the period of service to which the goals
relate has elapsed. Such goals and the Compensation payable for each Plan Year
(or other period) if the goals are achieved shall be set forth in each
Participant’s Award Agreement.

Certification. No Compensation shall be payable to any Participant for any Plan
Year (or other period of performance) unless and until the Compensation
Committee certifies that the Performance Goals and any other material terms were
in fact satisfied.

Negative Discretion

The Compensation Committee shall have the discretion to reduce Compensation
which would otherwise be payable upon attainment of one or more Performance
Goals in whole or in part to the extent that it deems appropriate.

Maximum Compensation

The maximum amount of Compensation which shall be payable to any Participant for
any Plan Year shall not exceed $3,000,000.

Incentive Awards and Benefit Plans

The Compensation Committee, in its discretion, may elect to pay Compensation in
cash or in the form of performance shares, restricted stock, or other
stock-based awards. Any such stock-based Compensation may be under an applicable
stock-based plan, as determined by the Compensation Committee. Compensation
shall be included as “eligible compensation” for the Company’s Retirement, Group
Life Insurance and Disability plans, unless otherwise excluded by prevailing
plan documents and/or local regulations.

Other Administrative Issues

 

1. The ABP shall remain in effect until amended or terminated by the
Compensation Committee. The Company intends to maintain the ABP indefinitely but
reserves the right to amend or terminate it by Compensation Committee action at
any time if the Compensation Committee so determines in its sole discretion.

 

2. Participation in the ABP is not a guarantee of employment, participation in
one year does not guarantee participation in subsequent years, and participation
shall be determined on an individual basis as approved by the Compensation
Committee.

 

3.

A Participant whose active employment with the Company has been terminated prior
to the date Awards are determined and paid to other participants for such Plan
Year (or other period) shall



--------------------------------------------------------------------------------

  forfeit all rights to any Award for such period. However, if termination is
due to retirement (at or after age 55), total disability (as determined by the
Compensation Committee on the basis of appropriate medical evidence) or death,
the Compensation Committee, in its sole discretion, may authorize an applicable
Award, generally on a pro rated basis, but only to the extent the applicable
performance goals have been met. Such Award shall be determined on a
case-by-case basis. Any payment under any Award shall be made within the
calendar year following the applicable Plan Year (or other period of
performance) to which such Award relates.

 

4. A Participant whose individual performance is deemed to be unsatisfactory
will forfeit his or her ABP Award if such forfeiture is approved by the
Compensation Committee.

 

5. No Compensation will be payable under the ABP, as amended, unless the
material terms upon which Compensation may be paid under the ABP is approved by
the shareholders of Reinsurance Group of America, Incorporated.

 

6. Awards may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, a Participant’s rights under the ABP shall be asserted
during the Participant’s lifetime only by the Participant or the Participant’s
legal representative.

 

7. The Company shall have the power and right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy Federal,
state and local, domestic or foreign, tax withholding.

Amended and restated February 20, 2013 to change the name of the plan and make
conforming changes.